Citation Nr: 1001379	
Decision Date: 01/08/10    Archive Date: 01/15/10

DOCKET NO.  05-37 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUES

1.  Entitlement to service connection for bilateral pes 
planus.

2.  Entitlement to service connection for degenerative joint 
disease, bilateral ankles, to include as secondary to 
bilateral pes planus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel




INTRODUCTION

The Veteran served on active duty from September 1966 to 
September 1968.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a December 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Washington, DC.  The appeal was remanded for additional 
development in July 2008.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In the July 2008 remand, the Board ordered the RO to provide 
the Veteran with notice as to the criteria for establishing 
service connection on the basis of aggravation and as 
secondary to a service-connected disability.  As provided for 
by the Veterans Claims Assistance Act of 2000 (VCAA), VA must 
inform the claimant of any information and medical or lay 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  The notice sent to the Veteran in 
response to this order, dated October 2008, states only that 
the Veteran must show a connection between the ankle disorder 
and pes planus and that temporary flare-ups are not 
considered aggravation unless the underlying disorder has 
gotten worse.  This information is confusing and incomplete, 
in addition to failing to comply with the instructions on 
remand.  Remand is necessary so that complete notice can be 
sent to the Veteran.  The Board errs as a matter of law when 
it fails to ensure compliance with its remand orders, and 
further remand is mandated if it does not.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

The VA examination of October 2008 did not contain an opinion 
on whether the Veteran's bilateral pes planus permanently 
increased in severity during service beyond the natural 
progression of the disease.  In the case of a disability 
compensation claim, VA's duty to assist includes providing a 
medical examination or obtaining a medical opinion when 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2009).  Such 
an examination or opinion is necessary to make a decision on 
a claim if all of the lay and medical evidence of record (1) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and (2) indicates that the disability or symptoms 
may be associated with the claimant's active military, naval, 
or air service; but (3) does not contain sufficient medical 
evidence for VA to make a decision on the claim.  Id.  Remand 
is necessary so that an addendum to the October 2008 opinion 
can be obtained and this issue properly addressed.  See 
Stegall, supra. 

Accordingly, the case is REMANDED for the following action:

1.  Additional VCAA notice must be 
provided to the Veteran, including a 
description of the provisions of the 
VCAA, notice of the evidence required 
to substantiate the claim, and notice 
of the Veteran's responsibilities and 
VA's responsibilities in developing the 
evidence, including what evidence the 
Veteran is responsible to obtain and 
what evidence VA will obtain.

2.  Obtain an addendum to the October 
2008 VA examination, from the same 
examiner, if possible.  Ask the 
examiner to state whether the bilateral 
pes planus which pre-existed service 
permanently increased in severity in 
service beyond the natural progression 
of the disease.

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it 
means that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor 
of causation as it is to find against 
causation.

3.  After completing the above action, 
the claim should be readjudicated.  If 
the claim remains denied, a supplemental 
statement of the case should be provided 
to the Veteran and his representative.  
After the Veteran and his representative 
have had an adequate opportunity to 
respond, the appeal should be returned 
to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

